Title: To John Adams from Samuel Cooper, 22 April 1776
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston 22d. Apr. 1776
     
     I wrote last Thursday Morning by the Post to our Friend Mr. S. Adams—to which I refer you on some Things of a public Nature. After so many Weeks Possession of this Town you would be surpriz’d to see in what a defenceless State we still remain. The Business of Fortifying has lain between Genl. Ward and a Committee of the General Court: Between them both, little or nothing has yet been done. We have but 7 or 8 Guns mounted on Fort Hill. Nothing yet done on any Island in the Harbor. A British Ship of 40 or 50 Guns with two or three small arm’d Vessells are in Possession of King Road and Nantasket. They take or drive away almost all supplies coming to us by Water; and (would you believe it!) with this inconsiderable Force the Harbor has been, and is now effectually block’d up. Two or three Ships of War have had it in their Pow’r ever since the Evacuation of the Town to come up and cannonade it. Ward complains that too small a Force, but 5 Regiments not full, were left him. The Court blame him for Inactivity, and He them. I was pleas’d to see your Letters and others from Gentlemen of the Congress mentioning the Importance of putting this Harbor into the best State of Defence. Pray write again and again to press this Matter. There is a Report here that Ward has desir’d to resign. I wish from my Heart He would do it. He is a good Man, a thoro N. England man, and dispos’d to do us ev’ry Service in his Power. But He certainly wants Decision and Activity. It is of absolute Necessity that some General Officer of the best Qualities be sent to this Department immediately. Pray let Green or some other be plac’d here. We are in the utmost Hazard, should the Enemy return, of loosing in this Quarter much more than we have gain’d, by the Departure of the British Forces. Had there been a Man here, at the Head of the Military who would have discern’d at once what was proper to be done; and stated it to the Court, we might have been in a good Posture of Defence Weeks ago.
     It is reported here that a Vessell is arriv’d at Newbury from Hallifax, which brings an Account that the Fleet had arriv’d there—having suffer’d greatly from being crowded &c., that Provisions are short tho they daily expect a Supply, that the Military who first landed and were first accommodated had so taken up the Houses &c. that few or no accommodations were left for the Tories.
     This town has been dreadfully plunder’d. The Damage to the Inhabitants is immense. Tho more is left than was imagin’d would have been considering how absolutely the Town was in their Power. Our taking Possession of the Heights of Dorchester fairly drove them away. I am well inform’d that as soon as Shuldham saw our Works there, He said to a Friend with Tears in his Eyes, we can no longer maintain our Station here.
     Your Resolves for opening the Trade of America have been receiv’d here with great Pleasure; but it is almost universally wish’d you had at once made an open explicit Declaration that the Colonies would henceforth stand upon their own Government alone, as well as their own Defence. You have done what almost if not quite amounts to it, why not then declare it in a publick solemn Act, setting forth in a clear and striking Manner the ample Reasons you have for such a Decision. This, they say here, would have great Effect upon the Colonies but especially on Forreigners. Their Merchants would more readily trust their Effects here, and their Governments have a clearer ground for protecting the Trade; as well as our own Merchants enter with greater Spirit into new Channels of Trade, which, if you do not mean speedily to recur to the old ones, are now become absolutely necessary for the Supply of the Continent. You have (say they) already gone too far to recede, or even to stop: Your only Safety is to press forward with the boldest Steps which will add to, rather than abate, the ardor of the People in the common Cause. There is no making up with Britain upon the old Footing: Only giving her Ground from your Conduct to suspect you intended this would give her fresh Spirits and induce her to continue the War, hoping for some Event in her Favor, or if that should not take Place, she might at last settle Matters upon the old Foundation: Should this be done, our Liberties would soon be ruin’d by Influence and Corruption, or our Battles fought over anew. The most likely Way to bring the War to a speedy and happy Issue is to take the last Step, not with an apparent Caution and Timidity, as if we distrusted ourselves, but with an air of Confidence and unshaken Resolution—at the same Time to run no unnecessary Risque, but immediately invite all the Aid that may be procur’d, upon the Footing that we are now a distinct State: and to treat with Britain, if we treat at all, as a State capable of Governing as well as defending itself; (we plainly mean to shew them the latter, and can we provoke them, or endanger ourselves more by avowing the former). This is apprehended here as the most likely way to produce a solid and lasting Settlement. Pray write me soon, and favor me with such Communications as may be trusted to a Friend, and I will endeavor to be punctual in the best Returns I can make. I am Sir, with much Esteem, and a warm Attachment, Your obedt. humbl. Servt.
    